

113 S1849 IS: Premium Disclosure Act
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1849IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Alexander (for himself, Mr. Barrasso, Mr. Enzi, Mr. Inhofe, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to provide for a fixed annual open enrollment period.1.Short titleThis Act may be cited as the
		  Premium Disclosure Act.2.Annual open enrollment periods under the ACASection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended—(1)by striking subparagraph (B) and inserting the following:(B)annual open enrollment periods that commence on October 15 and end on December 7 of each calendar year after the initial open enrollment period, and such dates shall not be subject to modification by any action of the Secretary;; and(2)by adding at the end the following flush sentence:The Secretary shall carry out activities that are designed to broadly disseminate information to qualified individuals (and individuals who may become qualified individuals) concerning open enrollment periods, monthly    beneficiary premiums, and beneficiary cost-sharing requirements under qualified health plans under this part. Such activities shall ensure that such   information is first made available to individuals at least 30 days prior to the initial open enrollment period..